Citation Nr: 0213630	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for postoperative residuals 
of degenerative disc disease and arthritis of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
August 1962.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision issued 
by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, found that while 
new and material evidence had been submitted, the new and 
material evidence was not sufficient to well ground the 
veteran's service connection claim.  As such, service 
connection remained denied. 

A hearing was held at the RO before a hearing officer in 
November 1997.  A hearing was held before the undersigned 
member of the Board in February 2002.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.  

2.  Medical and lay evidence does not establish chronicity 
and continuity of symptoms of degenerative disc disease or 
arthritis of the lumbar spine during or immediately after 
service.

3.  The evidence of record does not reveal arthritis of the 
lumbar spine to any degree within a year of the veteran's 
1962 discharge from active duty.



CONCLUSIONS OF LAW

1.  Degenerative disc disease was not incurred or aggravated 
during the veteran's active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.102, 3.303 
(2001).

2.  Arthritis of the lumbar spine was not, or presumed to be, 
incurred or aggravated during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Duty to Assist

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  In substance, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his or her claim for 
benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments became effective on November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  Except for the amendment 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA, and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)).  Further, VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 46,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled 
regarding the issue addressed in this decision.  The Board 
finds that the veteran has been provided adequate notice as 
to the evidence needed to substantiate his claim for service 
connection for lower back disabilities.  In the July 2001 
Statement of the Case (SOC), the RO informed the veteran of 
the laws, regulations, and type of evidence needed to 
substantiate his claim.  The SOC additionally notified the 
veteran of VA's heightened duty to assist in the development 
of his claim, specifically told him of the evidence of record 
used in evaluating his claim, and informed him that VA would 
obtain any additional evidence he notified VA about.  The 
Board finds, therefore, that VA has complied with the revised 
notice requirements.  Accordingly, the Board finds that VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Upon reviewing the veteran's claims file, the Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue addressed in this decision has been identified and 
obtained.  The RO has obtained the veteran's service medical 
record which include private medical records from the time 
the veteran was a reservist and associated with his claims 
folder substantial private medical records which spans over 
four decades.  The veteran was afforded an independent 
medical examination and the resulting medical opinion report 
has been obtained.  Transcripts of the two hearings afforded 
the veteran are of record.  His Social Security 
Administration records have also been obtained.  While some 
private medical records from the 1960's have not been 
obtained, the veteran has indicated these records are no 
longer available as they have been destroyed.  The Board is 
not aware of any other relevant evidence that is available in 
connection with this appeal that have not been obtained, and 
concludes that all reasonable efforts have been made by VA to 
obtain the evidence necessary to substantiate the veteran's 
claim.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive.  See 
generally VCAA; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  Service Connection Claim for Low Back Disabilities

To begin, the Board notes that the veteran's claim of 
entitlement to service connection for low back disabilities 
was found to be not well grounded by the Board in March 1999.  
The March 1999 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).  The 
veteran initiated his current claim in March 2000.  The RO 
conceded that new and material evidence had been submitted to 
reopen a service connection claim for low back disabilities 
in the September 2000 rating decision.  As the Board concurs 
that new and material evidence has been submitted to reopen 
his claim for service connection for low back disabilities, 
the Board is taking jurisdiction to adjudicate the issues on 
the merits.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).

Service connection may be established for a disability 
resulting from a personal injury suffered or from a disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  Certain chronic 
diseases, including arthritis, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  38 U.S.C.A. §§ 1137, 1112 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Factual Background

The veteran's November 1960 Report of Medical Examination for 
enlistment reflects that his spine was clinically evaluated 
as normal.  His medical records reflect that in March 1962, 
the veteran sought treatment for complaints of back pain, 
which the medical record reflects were treated with oil of 
wintergreen ointment and APCs.  His July 1962 Report of 
Medical Examination for separation reflects that the 
veteran's spine was again clinically evaluated as normal.  A 
July 1962 Report of Medical History reflects that the veteran 
indicated that he did not or ever wear a brace or back 
support.  An August 1962 Statement of Medical Condition 
reflects that the veteran indicated that there had been no 
change in his medical condition since his July 1962 medical 
examination, with no exceptions.

Included with the veteran's service medical records is a June 
1964 letter from a private chiropractor, William Gray, D.C.  
The June 1964 letter reflects that the veteran had 
experienced considerable difficulty the previous few months 
with his back and that he had lumbo-sacral strain.  The June 
1964 letter also reflects that for the following three months 
the veteran was to avoid any straining or twisting and he 
should refrain from riding in trucks or anything that would 
jar his spine.

A July 1964 Report of Medical History for retention in the 
U.S. Army Reserves reflects that the veteran indicated that 
he had or did wear a brace or back support and stated that he 
had lower back pains.  The July 1964 Report of Medical 
Examination for retention in the U.S. Army Reserves reflects 
that 8 months previously the veteran injured his back getting 
off a horse (or the handwritten note may say house) and that 
he had again hurt his back two months previously doing some 
lifting.

Also included with the veteran's service medical records in 
an October 1964 Initial Report from James M. Kelly, M.D.  The 
October 1964 report reflects that six months previously, the 
veteran had lifted a heavy object and noticed a pain in the 
low back and, as he was scheduled to attend Reserve camp that 
summer, he had been referred to the doctor for examination.  
The report indicates that X-rays were negative except for 
slight narrowing of the L-5, S-1 interspace and that 
neurologic examination was entirely normal.  The physician 
stated in the report that the veteran might have mild chronic 
lumbar fasciitis or chronic muscular strain in the lumbar 
area "which will probably completely clear in time" and no 
treatment was recommended.

In October 1995 correspondence with the RO, the veteran 
indicated that he had sought treatment for his back in 1963 
through 1977.  Attempts by the veteran to get the medical 
records from the private medical providers from whom he 
sought treatment were not successful.  The veteran indicated 
the medical records were destroyed either because the private 
medical provider was deceased or did not still maintain 
records from that long ago.  As indicated above, a letter and 
a medical report from this time period had been maintained 
with the veteran's service medical records in relation to 
potential duty as a reservist with the U.S. Army.

A May 1966 Summary Sheet from Sam Howell Memorial Hospital 
contains a diagnosis of low back strain.  A May 16, 1966, 
note reflects regular X-rays.

The evidence of record reveals that in 1977, the veteran 
again injured his back and was admitted to Sam Howell 
Memorial Hospital for treatment, including physical therapy.  
A January 13, 1977, Emergency Room Record reflects that the 
veteran had fallen six weeks previously and presented with 
complaints of back pain.  A January 13, 1977, X-ray report 
reflects an impression of mild narrowing of the L4-L5 disc 
space consistent with degenerative disc disease at that level 
and questionable, minimal narrowing of the posterior aspect 
of the L5-S1 disc space.  The Discharge Summary reflects that 
the veteran was discharged on January 29, 1977, and that 
during his hospital course he underwent traction treatments 
and physical therapy for two weeks but made very little 
improvement.

A February 1977 medical record from Kennestone Hospital 
reflects that the veteran sustained an on the job injury on 
January 13, 1977, when he lifted a box, attempted to place it 
on a shelf, and experienced acute low back pain.  A February 
1977 Operation report reflects that the veteran underwent a 
right L4 subtotal laminectomy and removal of extruded L4 
disc.

An April 1983 Discharge Summary from Sam Howell Memorial 
Hospital reflects that the veteran had a long history of back 
difficulty, had had a diskectomy several years previously, 
and had been admitted for traction.  The discharge summary 
contains X-ray findings of narrowing of the L3-4 and L4-5 
innerspaces.

An October 1990 Discharge Summary from a private physician 
indicates that the veteran "had been followed intermittently 
since 1977 with lumbar spinal problems".  The discharge 
summary contains a final diagnosis of lumbar spondylosis with 
spondylitic radiculopathy. 

A June 2, 1992, office progress note from a private physician 
states that the veteran had been involved in a motor vehicle 
accident about four to five days previously, which 
exacerbated his back pain.  A February 7, 1995, office 
progress note from a private physician reflects that the 
veteran was involved in a motor vehicle accident "some five 
days ago".  The office progress note also indicates that 
following the accident, the veteran had a significant 
exacerbation of back pain.

A September 1996 VA examination report was conducted without 
a review of the veteran's claims folder.  The examination 
report reflects that the veteran reported to the VA examiner 
that he fell on slippery ground in 1960 while in the military 
and further stated that received a short leg cast and care 
for his lower back.  The diagnoses portion of the examination 
report reflects "history of lower back sprain with status 
post surgery in 1977 and continuing pain...".

The veteran was afforded a hearing before a hearing officer 
in November 1997.  The October 1997 hearing transcript 
reflects that the veteran indicated that he first injured his 
back during the same accident in which he injured his right 
foot while stationed at Fort Riley in Kansas and that point 
in time on he had problems with his back.

A May 1999 lay statement submitted on behalf of the veteran 
indicates that the friend knew that when the veteran got out 
of the military, the veteran could not perform the duties 
that were required of him as a bodyman and further stated, 
"He could not do body work with the condition his back was 
in and this had been his problem during his tour of service 
with the Military."  The lay statement further indicates 
that the friend had first-hand knowledge that the veteran's 
condition had been ongoing for 30 years or more.

A different lay statement submitted by the veteran's former 
manger at a financial corporation reflects that the former 
manager and the veteran worked together approximately from 
mid-1962 to November 1964 and that during that period, the 
veteran experienced difficulty with his back, which limited 
his physical activity to the extent that he had to wear an 
elastic support.

A September 1999 letter from C. Mason Brown, M.D., submitted 
on the veteran's behalf, indicates that the veteran was 
treated for back pain/strain while in service and that the 
veteran obviously has had chronic and increasingly severe 
back problems since that period of time.  The letter also 
reflects that Dr. Brown stated, "There are certainly other 
factors that have intervened in regards to his back pain over 
the years.  However, it does appear that he was suffering 
from problems related to his lower back during his military 
service."

The evidence of record reflects that the veteran receives 
disability benefits from the  Social Security Administration 
(SSA).  The March 1999 letter from SSA indicates that for SSA 
benefits, the veteran's disability onset date was in January 
1989.  The RO requested the veteran's records from SSA.  The 
SSA records include, in part, a May 1989 letter from Robert 
E. Parham, M.D. which reflects that the veteran sustained a 
ruptured lumbar disc in January 1977 which was surgically 
excised and the veteran was not seen again until ten years 
later in September 1987 while a July 1989 letter from the 
same physician reflects that the veteran had degenerative 
lumbar spondylosis with neuroforaminal stenosis at the L4-5 
level bilaterally and at L5-S1 on the left.

The veteran's VA medical records are also of record.  The VA 
medical records reflect treatment for chronic low back pain, 
in additional to other medical problems.  An October 8, 1997, 
VA medical record contains an impression of chronic low back 
pain with osteoarthritis and degenerative disc disease.

A January 2001 letter from C. Mason Brown, M.D., reflects 
that the veteran is still under Dr. Brown's care for chronic 
back pain in addition to other medical problems.  Treatment 
records from Dr. Brown are also of record which in part 
reflect chronic low back pain.

A March 2001 orthopedic medical evaluation for VA report is 
also of record.  The evaluation report contains an impression 
of chronic low back syndrome, status post failed surgery.  
The examiner stated in the evaluation report that the 
relationship of the veteran's current situation to an injury 
in 1962 is problematical, and that based on a review of the 
veteran's history and the fact that his back trouble "really 
get going in middle 70's when he began having intensive 
treatment", the veteran's current impairment is not related 
to the injury in 1962.  The examiner specifically addresses 
the veteran's contention that he has had continuity of 
symptomatology since service by stating with reasonable 
medical probability, based on the evidence of record, that 
the veteran's current impairment is not related to an injury 
that seemed relatively mild in 1962 and then a period of at 
least 2 years before any other documented medical treatment 
and a period after that of some 10 years before further 
significant trouble began.

The February 2002 hearing transcript reflects that the 
veteran testified that he first injured his back while on 
active duty, during the same accident in which he sprained an 
ankle.  The veteran indicated that he first began seeking 
treatment for his back within three months of his discharge 
from active duty in 1962 but that the medical records were 
not available, as the doctor from whom he received treatment 
was deceased and his records had been destroyed.  He also 
indicated that he wore a back brace before his discharge from 
active duty in 1962.  The hearing transcript reflects that 
the veteran's representative stated that more credence should 
be given to Dr. Brown's medical opinions as Dr. Brown had 
been treating the veteran for over six years.

Legal Analysis

The veteran specifically contends that he is entitled to 
service connection based on continuity of symptomatology.  
For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).
 
In the instant case, the veteran's service medical records 
reflect that upon enlistment in 1960 and upon discharge from 
active duty in 1962 the veteran's spine was clinically 
evaluated as normal.  The veteran's service medical records 
do indicate that he sprained his ankle while on active duty 
but, as the veteran testified during his February 2002 
hearing, his service medical records do not reflect treatment 
for any back problems.  The only treatment for his back is 
reflected in a March 1962 service medical record that 
revealed that he had sought treatment for back pain and had 
been treated with oil of wintergreen and APCs.  On his July 
1962 Report of Medical History, the veteran indicated that he 
did not and never had worn a back brace.  The veteran 
additionally indicated on his August 1962 Statement of 
Medical condition that there had been no change in his 
medical condition since his July 1962 medical examination.  
For a chronic disease there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  See 3.303(b) 
(2001).  The Board finds that there is not a sufficient 
observation established in the evidence of record to 
establish chronicity of lower back problems while in service.  
The evidence of record merely reveals an isolated incident of 
treatment for back pain and, contrary to his February 2002 
testimony, the veteran had indicated that he did not and 
never had worn a back brace in his 1962 service medical 
records.  Accordingly, the Board finds that the evidence of 
record does not establish that the veteran even had chronic 
lower back problems while in service, let alone 
manifestations sufficient to identify a disease entity.  The 
evidence merely establishes that the veteran was treated for 
back pain on one occasion while on active duty.

As in the instant case, if chronicity in service is not 
adequately supported, then a showing on continuity after 
discharge is required to support a claim.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may be established by 
showing a continuity of symptoms, not necessarily treatment, 
linked by competent medical opinion to service.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Lay testimony or 
medical evidence may establish continuity of symptomatology.  
See Hicks v. Gober, 12 Vet. App. 247 (1999).

Lay testimony has been submitted on the veteran's behalf that 
attempts to establish continuity of symptoms beginning at his 
discharge from service.  A May 1999 statement from a friend 
indicated that the veteran could not perform his duties as a 
bodyman, his first job after service, due to his back.  
Another lay statement was submitted from the veteran's former 
manager at a financial corporation who indicated that she had 
worked with the veteran from approximately mid-1962 to 
November 1964 and that the veteran had difficulty with his 
back to the extent that he had to wear a back brace.  Lay 
testimony iterating personal knowledge and personal 
observations are competent to prove that the veteran 
exhibited certain symptoms at a particular point in time.  
Layno v. Brown, 7 Vet. App. 465, 469-70 (1994).  
Contemporaneous lay statements may be more probative than 
statements made many years later.  Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995).  The Board notes that the lay 
statements submitted on the veteran's behalf are from 1999, 
more than 35 years after the time in question, and are 
clearly remote in time.  Additionally, the statements are 
nebulous in nature.  While the Board is not requiring that 
the lay testimony submitted on the veteran's behalf be so 
specific as to give exact dates and precise descriptions, 
more exacting testimony would be more probative in the 
instant case.  This is due to the fact that June 1964 and 
July 1964 medical records revealed that that the veteran 
injured his back by falling in or around December 1963 and 
again hurt his back by lifting a heavy object in or around 
April 1964.  Furthermore, the veteran indicated he had worn 
or did wear back brace in his July 1964 Report of Medical 
History for retention as a reservist in the Army.  The lay 
testimony concerning back problems and that the veteran wore 
a back brace do not account for any injuries to his back 
which the evidence of record clearly indicate occurred during 
the time in which the lay statements concern.  As such, the 
Board does not find that the lay statements submitted on the 
veteran's behalf to be probative evidence due to vagueness 
and remoteness of time.

Service connection may be granted when the evidence of record 
establishes that a current disability is linked by competent 
medical evidence to an an-service injury or disease.  See 38 
C.F.R. § 3.303(d) (2001).  A question to be answered by the 
Board is whether the veteran's current postoperative 
residuals of degenerative disc disease and arthritis of the 
lumbar spine were due to an in-service injury or disease.  
The Board must answer in the negative.  To begin, the Board 
notes that the veteran's representative asserted that the 
letter from the veteran's physician, C. Mason Brown, M.D., 
should be accorded more probative value than other medical 
opinions due to the length of time Dr. Brown has treated the 
veteran.  There is no requirement that additional evidentiary 
weight be given to the opinion of a physician who treats a 
veteran; courts have repeatedly declined to adopt the 
"treating physician rule".  See White v. Principi, No. 00-
7130 (Fed. Cir. Mar. 27, 2001); Harder v. Brown, 5 Vet. App. 
183, 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  In the instant case, as the determinative question 
at issue is not the exact nature of the veteran's current 
disabilities but the etiology of the current disabilities, 
the Board does not found that more probative value should be 
afforded to Dr. Brown's opinion simply because he has treated 
the veteran for a specific length of time.

In his September 1999 letter, Dr. Brown stated that the 
veteran was treated for back pain while in service and since 
that time the veteran had increasingly severe back problems.  
Dr. Brown also stated that other factors had intervened 
concerning his back problems over the years but that it did 
appear that the veteran was suffering from problems related 
to his lower back during service.  The Board agrees that the 
veteran did get treated for back pain on one occasion while 
in service.  The Board also agrees that within a little over 
a year from the veteran's discharge from active duty, the 
veteran suffered an injury to his back that began series of 
injuries over the veteran's lifetime.  In fact, even Dr. 
Brown stated that other factors intervened in regards to the 
veteran's back problems.  The March 2001 orthopedic medical 
examination for VA report more clearly chronicles the 
etiology of the veteran's current back disabilities.  The 
March 2001 report reflected that the examiner specifically 
indicated that the veteran's current disabilities are not 
related to an injury that seemed relatively mild in 1962.  
Based on the March 2001 report which stated that the 
veteran's current disabilities are not related to the 
veteran's single treatment for back pain while in service, 
combined with Dr. Brown's September 1999 letter reflected 
that "other factors" (a series of injuries to his back 
after the veteran's discharge from active duty) intervened 
concerning the veteran's back problems, the Board finds that 
the evidence of record does not support a finding that the 
veteran's postoperative residuals of degenerative disc 
disease and arthritis of the lumbar spine are related to his 
service.  Accordingly, the Board concludes that service 
connection is not warranted.

The October 1997 VA medical record contained an impression of 
chronic low back pain with osteoarthritis.  Certain chronic 
diseases, including arthritis, are considered to have been 
incurred in service even though there is no evidence of such 
disease during the period of service when the chronic disease 
manifests to a compensable degree within one year from 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2001).  Upon discharge from active duty in 1962, the 
veteran's back was clinically evaluated as normal.  The 
evidence of record further revealed that October 1964 X-rays 
were negative except for slight narrowing of the L5-S1 
interspace.  Accordingly, the Board finds that the evidence 
of record does not reveal arthritis of the lumbar spine to 
any degree within one year from the veteran's 1962 discharge 
from active duty.  As such, the Board finds that arthritis of 
the lumbar spine may not be presumed to have been incurred 
while on active duty.

With specific regard to the veteran's contentions that his 
back disabilities are a result of a fall while in service in 
1960, there is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  His statements regarding the cause of his lower 
lumbar conditions insufficient.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's service medical 
records only reveal a single treatment for back pain in 1962, 
not 1960, and the veteran is not competent to diagnosis a 
disability.  He is additionally not competent to render a 
medical opinion as to the etiology of his current 
disabilities.


Conclusion

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for service 
connection for postoperative residuals of degenerative disc 
disease and arthritis of the lumbar spine.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his service connection claim , that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2001).


ORDER

Service connection for postoperative residuals of 
degenerative disc disease of the lumbar spine is denied.

Service connection for arthritis of the lumbar spine is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

